Citation Nr: 0909954	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active service ending with his 
retirement in August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board video conference 
hearing in November 2006.  The Board remanded the matter 
originally in February 2007 and then remanded again in July 
2008.


FINDING OF FACT

The Veteran's right ear hearing is currently manifested by no 
more than Level I hearing acuity and the left ear hearing is 
currently manifested by no more than Level II hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated April 2003, 
March 2006, February 2007 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in April 2003 prior to the initial unfavorable 
decision in May 2003.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and February 2007 letters 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Here, the VCAA duty to notify under Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was satisfied by way 
of a letter sent to the appellant in February 2007.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in October 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The Veteran contends that his bilateral hearing loss 
disability should be evaluated at a higher rating.  The VA's 
Schedule for Rating Disabilities (Rating Schedule) determines 
the disability ratings that apply in each case, 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity.  Audiological exams 
used to measure impairment must be conducted by a State-
licensed audiologist and must include both a controlled 
speech discrimination test (Maryland CNC) and pure tone 
audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.



On the authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
30
45
55
LEFT
-
30
65
60
70

The average pure tone threshold for the right ear was 41 and 
for the left ear was 56.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 88 
percent in the left ear.

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
35
50
65
LEFT
-
35
60
60
75

The average pure tone threshold for the right ear was 46 and 
for the left ear was 58.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.

In September 2006, the Veteran reported poor hearing with his 
left ear hearing aid.  The examiner discovered that the left 
ear hearing aid was dead.  At the same time, the Veteran 
reported that he suspected increased hearing loss since the 
July 2003 audiologic evaluation.  The examiner found upon 
examination that the pure tone thresholds, speech audiometry, 
and middle ear immittance measures were essentially 
unchanged.  

On the authorized audiological evaluation in September 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
35
40
50
55
LEFT
-
35
60
60
75

The average pure tone threshold for the right ear was 45 and 
for the left ear was 58.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 92 
percent in the left ear.

Using the findings of the April 2003 examination, the right 
ear is a Level I and the left ear is a Level II.  Plugging 
those levels into Table VII of 38 C.F.R. § 4.85, bilateral 
hearing loss should be rated as noncompensabily disabling.  
The RO properly continued the non-compensable rating to the 
Veteran's bilateral hearing loss disability.

Using the findings of the June 2005 examination, the right 
ear is a Level I and the left ear is a Level II.  Plugging 
those levels into Table VII of 38 C.F.R. § 4.85, bilateral 
hearing loss should be rated as noncompensabily disabling.  
The RO again properly assigned a non-compensable rating to 
the Veteran's bilateral hearing loss disability.

As the examiner did not provide pure tone thresholds or 
speech discrimination determinations in the September 2006 
examination, the examination is inadequate for rating 
purposes.  

Using the findings of the September 2008 examination, the 
right ear is a Level I and the left ear is a Level II.  
Plugging those levels into Table VII of 38 C.F.R. § 4.85, 
bilateral hearing loss should again be rated as 
noncompensabily disabling.  The RO has properly consistently 
continued the non-compensable rating to the Veteran's 
bilateral hearing loss disability throughout the period on 
appeal.

In the instant case, Table VIA is not for application because 
none of the audiological evaluations showed that the 
Veteran's pure tone thresholds were 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), or that his pure tone threshold was 30 decibels 
or lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the Veteran's testimony regarding the 
extent of his hearing loss.  However, as already noted, 
ratings for hearing loss are assigned pursuant to 
audiological test criteria set out by regulation.  The Board 
is bound to apply such criteria.  Although the record shows 
some loss of hearing acuity from the 2003 examination to the 
2008 examination, the criteria for a compensable rating have 
not been met at any time during the period under 
consideration.  The Veteran testified as to some difficulty 
with his jobs due to his hearing disability, but the 
percentage ratings under the rating schedule are intended to 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from the disability 
in civil occupations.  

As requested by the Veteran's representative, the Board has 
considered an extraschedular evaluation, but the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1).  The Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).    

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied at this time.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).  The Veteran may always advance another claim for 
an increased rating should his hearing acuity decrease in the 
future.  




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


